UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2186


SHERIF A. PHILIPS, M.D.,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA STATE; NORTH CAROLINA COURT SYSTEM; NORTH
CAROLINA AGENCY; VIDANT MEDICAL CENTER, f/k/a Pitt County
Memorial Hospital; PAUL BOLIN, M.D.; RALPH WHATLEY, M.D.; DAVID
CREECH, Pitt County Memorial Hospital lawyer; JAY SALSMAN, Pitt County
Memorial Hospital lawyer; DEBBIE MEYER, Law Firm, Cary, NC; KAREN
ZANER, Law Firm, Dallas, TX; JAMES CROUSE, Law Firm, Raleigh, NC;
NARDINE GUIRGUIS, Law Firm, Raleigh, NC,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:15-cv-00095-BR)


Submitted: February 15, 2018                                  Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherif Philips, Appellant Pro Se. Kathryn Hicks Shields, Assistant Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Walter
Gregory Merritt, HARRIS, CREECH, WARD & BLACKERBY, New Bern, North
Carolina; Joseph Lawrence Nelson, DICKIE, MCCAMEY & CHILCOTE, Charlotte,
North Carolina; John Thomas Crook, David Stebbins Coats, BAILEY & DIXON, Raleigh,
North Carolina; Felix Hill Allen, IV, THARRINGTON SMITH LLP, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Sherif Philips seeks to appeal the district court’s orders denying his Fed. R. Civ. P.

60(b) motion and his subsequent motion to reopen his case. We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s orders denying Philips’ Rule 60(b) motion and motion to reopen

were entered on the docket on June 15, 2017, and August 22, 2017, respectively. The

notice of appeal was filed on September 26, 2017. Because Philips failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              3